Citation Nr: 0731676	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, variously characterized as asthma, bronchitis, 
and pneumonia.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

S. B. Mays, Associate Counsel



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1974, and had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

In July 2006, the Board remanded the case for further 
development.

The issue of entitlement to service connection for a 
pulmonary disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current degenerative joint disease of the 
lumbar spine is related to his active military service.



CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated January 2001, October 2003, and 
August  2006,  the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate his 
service connection claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In February 2007, the RO advised the veteran as 
to how disability ratings and effective dates are 
established.  
 
Service medical records covering the veteran's period of 
active duty are unavailable (with the exception of a June 
1973 examination report), according to a formal finding 
issued in May 2003.  It was noted that, after exhausting all 
avenues, the veteran's active duty service medical records 
are unavailable, and as such, the Board finds that any 
further attempts to secure such records would be futile.  
Medical records covering the veteran's reserve service are of 
record, as well as VA and private medical evidence.  In 
February 2007, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
Thus, the Board concludes that all identified and available 
treatment records have been secured. 

Furthermore, the Board notes that the veteran has been 
medically evaluated in conjunction with his claim and was 
afforded a personal hearing.  VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).   The Board 
finds that the duties to notify and assist have been met.  


II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Degenerative Joint Disease of the Lumbar Spine

VA medical evidence reflects that the veteran currently has 
mild degenerative changes of the lumbar spine.  The veteran 
attributes such disability to the heavy lifting involved in 
carrying out his duties as an aircraft repairman during 
active service.  The veteran has testified that he was active 
in the Reserves as an aircraft mechanic from 1975 to 1988, 
and that his civilian occupation was aircraft mechanic from 
1974 to 1995.

As noted, the veteran's service medical records covering his 
active service are largely unavailable.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

A claim for compensation submitted by the veteran in December 
1994 is negative for any references to any back problems.  

The first indication of back problems is a September 1998 x-
ray report which shows evidence of osteoarthritic spur 
formation.  A June 2000 magnetic resonance imaging (MRI) scan 
report shows evidence of mildly increased lordosis with 
multilevel small bulges or protrusions.  Since arthritis of 
the lumbar spine was first demonstrated in 2000, 
approximately twenty-six years after separation from service, 
arthritis may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2007).
With regard to the etiology of the veteran's current low back 
disability, the record contains opinions provided by three 
different physicians.  

According to an orthopedic examination report (for workers' 
compensation purposes) dated in December 2001, a private 
physician, Dr. Hambrecht, indicated that "[i]t is medically 
probable that the diagnosis of lumbar spondylolysis has been 
accelerated by his occupation as an aircraft mechanic." 

Also of record are November 2000 and January 2002 statements 
provided by Dr. Hassan.  Such physician stated that the 
nature of the veteran's work as an aircraft repairman "could 
very well have contributed to his considerable degenerative 
changes in the spine."  

A September 2006 VA examiner opined that it less than likely 
that the veteran's current back disability was incurred or 
aggravated by service.  

On review, the Board is inclined to give greater weight to 
the opinion provided by the September 2006 VA examiner, as 
opposed to the private opinions provided by Dr. Hambrecht and 
Dr. Hassan.  First, the VA examiner had the opportunity to 
thoroughly review the veteran's entire claims folder, to 
include the private opinions noted above, and conduct a 
contemporaneous examination.  There is no indication that Dr. 
Hassan reviewed the claims folder, and while Dr. Hambrecht 
indicated that he reviewed "the available records" and a 
"Statement of Accepted Facts," there is no indication that 
he had reviewed the veteran's entire claims folder.  Thus, 
the opinions provided by Drs. Hambrecht and Hassan are 
considered less-informed.  

Second, the Board notes that the September 2006 VA examiner 
provided supporting rationale and pointed to particular 
medical evidence in the claims folder, while Dr. Hambrecht 
and Dr. Hassan did not.  In finding no relationship between 
the veteran's back disability and service, the September 2006 
VA examiner noted that while the veteran's service medical 
records are mostly absent, a June 1973 examination report 
shows no abnormal findings pertinent to the back.  The 
examiner also noted that in his 2001 report, Dr. Hambrecht 
stated that the veteran's back disability had been bothering 
him for three years, which correlates to 1998, some twenty-
four years post-service.  Also noted was the fact that the 
veteran filed either a "Federal Employee's Notice of 
Traumatic Injury" or a "Notice of Occupational Disease" 
for a condition arising from civilian employment as an 
aircraft mechanic, as opposed to his military employment as 
an aircraft mechanic.  Lastly, the VA examiner noted the long 
absence of records reflecting back treatment following his 
discharge from active service in 1974. 

Third, the Board notes that both Dr. Hambrecht and Dr. Hassan 
stated that the veteran's back disability "could very well" 
or is "probably" related to his occupation as an aircraft 
mechanic.  Since the veteran worked for two years in service 
as an aircraft mechanic and twenty-one years after service, 
it is not apparent that the back disability is related to 
active duty as opposed to civilian employment as an aircraft 
mechanic.  

For the reasons stated above, the Board finds that the 
September 2006 VA opinion to be more probative and of greater 
weight than the private opinions provided by Dr. Hambrecht 
and Dr. Hassan.  

The Board acknowledges the veteran's statements to the effect 
that his current lumbar spine disability is attributable to 
service and has been symptomatic since then, however, his 
opinion as to a medical matter is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
degenerative joint disease of the lumbar spine is related to 
his period of military service.  Thus, service connection for 
degenerative joint disease of the lumbar spine must be 
denied.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.


REMAND

The veteran also seeks service connection for a pulmonary 
disability, which he attributes to exposure to hazardous 
chemicals, such as jet fuel and exhaust, during active 
service.  Service personnel records reflect that he was an 
aircraft maintenance specialist in service and he has 
testified that he had a similar job as a civilian from 1974 
to 1975.

In the prior remand, the Board requested an etiology opinion; 
a VA examination and etiology opinion were obtained in 
September 2006.  The examiner diagnosed asthma, but was 
unable to relate such disability to the veteran's military 
service without resorting to speculation.  The examiner's 
opinion was partially based on some research conducted on 
occupational asthma, and the notion the first indication of 
the veteran's asthma was not noted within the first year 
post-service, or until 15 years following his discharge from 
active service.  Review of the record, however, reflects that 
the veteran was diagnosed with "intermittent asthma" in 
September 1975, and "probable asthma" in November 1975.  

The Board also notes that the examiner did not reconcile his 
opinion with the statements provided by Dr. Herskowitz and 
Dr. Chang to the effect that the veteran's lung disability 
may be due to his obesity and/or hypertension.  Thus, on 
remand, the Board finds that another etiology opinion is 
necessary based on a review of all evidence of record

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim should be 
referred to the examiner who conducted 
the VA pulmonary examination in September 
2006 to ascertain the etiology of the 
veteran's asthma.  

The veteran's claims folder should be 
available for review, and the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's asthma was 
incurred or aggravated during the 
veteran's active service.  

In arriving at any conclusions, the 
examiner should discuss whether the 
veteran's asthma is due to his occupation 
as an aircraft mechanic during active 
service (or his civilian occupation as an 
aircraft mechanic from 1974-1995), 
specifically reconciling the 1975 
diagnoses of intermittent and probable 
asthma, and Dr. Herskowitz' December 2002 
and March 2005 opinions.  

The examiner should also comment on any 
relationship between the veteran's 
current asthma and his obesity, as well 
as his hypertension, and reconcile any 
opinions with Dr. Chang's August 1994 
opinion, and Dr. Herskowitz's December 
2002 and March 2005 opinions.  

All findings, and the reasons and bases, 
should be set forth in a clear and 
logical manner on the examination report.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for 
entitlement to service connection for a 
pulmonary disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


